NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 10-1864
                                      ____________

                           UNITED STATES OF AMERICA

                                            v.

                           MIGUEL ALMANZAR FAMILIA,

                                                 Appellant

                                      ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                  (D.C. No. 09-cr-00027)
                       District Judge: Honorable Joseph E. Irenas
                                      ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  December 14, 2010

            Before: RENDELL, JORDAN and HARDIMAN, Circuit Judges.

                               (Filed: December 16, 2010)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

HARDIMAN, Circuit Judge.

       Miguel Almanzar Familia (Almanzar) appeals the judgment of sentence imposed

by the District Court following his plea of guilty pursuant to a plea agreement. His
counsel has moved to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967),

and Almanzar declined to submit a pro se brief in response thereto. We will grant

counsel’s motion and affirm the judgment of the District Court.

                                             I.

       When counsel files a motion pursuant to Anders, we determine whether: (1)

counsel adequately fulfilled the Anders requirements, and (2) an independent review of

the record presents any nonfrivolous issues. United States v. Marvin, 211 F.3d 778, 780

(3d Cir. 2000).

       To meet the first prong, appointed counsel must examine the record, conclude that

there are no nonfrivolous issues for review, and request permission to withdraw. United

States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). Counsel must accompany a motion to

withdraw with a “brief referring to anything in the record that might arguably support the

appeal.” Anders, 386 U.S. at 744. Counsel need not raise and reject every possible claim,

but must, at a minimum, meet the “conscientious examination” standard set forth in

Anders. Youla, 241 F.3d at 300.

       Almanzar’s counsel filed a motion to withdraw along with an Anders brief in

which he asserts there are no nonfrivolous issues for appeal because the District Court

had jurisdiction, the guilty plea was valid, and the sentence was reasonable.

       The District Court’s jurisdiction is beyond question. Almanzar was charged with

one count of conspiracy to distribute and possess with intent to distribute five kilograms

                                             2
or more of cocaine, contrary to 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(ii), in violation of

21 U.S.C. § 846. Because district courts have subject matter jurisdiction over all offenses

against the laws of the United States under 18 U.S.C. § 3231, there is no viable issue as to

the District Court’s jurisdiction in this case.

       The validity of a guilty plea turns on whether the plea was “knowing, voluntary

and intelligent.” United States v. Tidwell, 521 F.3d 236, 251 (3d Cir. 2008). A defendant

challenging the voluntariness of his guilty plea must establish that the trial court failed to

comply with the mandates of Boykin v. Alabama, 395 U.S. 238 (1969), and Federal Rule

of Criminal Procedure 11(b). See United States v. Schweitzer, 454 F.3d 197, 202-03 (3d

Cir. 2006). The District Court and the Government informed Almanzar through his

translator of the charges against him, the rights he would be waiving by entering a guilty

plea, and the ramifications of pleading guilty to the offense, including the nature of the

Sentencing Guidelines. Almanzar was also asked a number of questions to establish his

competency and fitness to plead guilty—including whether he was satisfied with and had

been able to communicate with his court-appointed counsel—which he answered in the

affirmative through his translator. Almanzar agreed that he had committed the acts

outlined in the indictment and that his plea was voluntary. Accordingly, we find no

appealable issue of merit as to the validity or voluntariness of Almanzar’s guilty plea.

       Finally, the reasonableness of Almanzar’s sentence is also beyond dispute. We

review a criminal sentence for reasonableness, evaluating both its procedural and

                                                  3
substantive underpinnings under a deferential abuse of discretion standard. Gall v.

United States, 552 U.S. 38, 46 (2007). In imposing a sentence, the District Court must:

(1) correctly determine, as a matter of fact and as a matter of law, the proper Guidelines

range; (2) correctly determine the applicability of any departure motions; and (3) exercise

its discretion to determine the applicability of any of the relevant 18 U.S.C. § 3553(a)

factors. See United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006).

       The Guidelines imprisonment range of 87-108 months calculated by the Probation

Office was disputed by Almanzar’s counsel, who argued for a minor role adjustment

pursuant to USSG § 3B1.2. Specifically, Almanzar sought a sentence comparable to that

of one of his co-conspirators, who had accompanied Almanzar during the drug deal in

question and who received the benefit of USSG § 3B1.2. But the District Court found

that Almanzar’s role was more significant than his co-conspirator’s, because Almanzar

was the essential contact between the seller and the true buyer, known only as “El Viejo,”

who entrusted the negotiations to Almanzar and supplied him the money to purchase the

cocaine. Given Almanzar’s conduct, his connection to El Viejo, and the differences

between his role in the conspiracy and that of his co-conspirator, the District Court did

not abuse its discretion in denying his request to apply the minor role adjustment. Thus,

the District Court properly followed the first step of Gunter.

       No departures were requested, so the District Court could not have violated the

second step. The third step required the Court to make an individualized assessment and

                                             4
consider all of the § 3553(a) factors in determining the final sentence. In imposing the

87–month sentence, the District Court reviewed the § 3553(a) factors extensively, clearly

indicated its consideration of those factors, and imposed its sentence in light of those

factors. In explaining its judgment, the District Court explicitly noted that: (1)

Almanzar’s health and immigration status were not so unusual as to warrant a variance;

(2) there was no unwarranted sentencing disparity between his conviction and that of

others convicted of the same crime, including his co-conspirator; (3) the offense of which

he was convicted was very serious, with a mandatory minimum of 10 years; (4) Almanzar

was a loyal family man with a good working history; and (5) he was suffering some

economic pressures when he committed the offense, but they were not unusually great.

The District Court then imposed a sentence of 87 months imprisonment, which was 33

months below the statutory minimum and at the bottom of the Guidelines range, because

Almanzar qualified for the safety valve provision at 18 U.S.C. § 3553(f)(1)-(5).

Accordingly, we find no appealable issue of merit as to Almanzar’s sentence.

       Having exhausted the possible avenues for meritorious appeal, we find that

counsel’s discussion of the reasons why no appealable issues exist meets the requirements

of the first prong of Anders.

                                             II.

       As for the second prong of Anders, we have independently reviewed the record

and we agree with counsel’s comprehensive analysis as to why no appealable issue exists.

                                              5
The District Court’s analysis of Almanzar’s prior crimes, his circumstances, and the

goals of sentencing was more than adequate.

      Accordingly, we will affirm the judgment of the District Court and, in a separate

order, grant counsel’s motion to withdraw pursuant to Anders.




                                           6